Title: To Thomas Jefferson from St. George Tucker, 21 October 1808
From: Tucker, St. George
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Richmond Octo. 21. 1808.
                  
                  I postponed acknowledging the reciept of your favor of the 13th. until I should have an opportunity of giving you a satisfactory detail of what I had done towards the fulfilment of your most friendly intentions & wishes, in favor of the family of our departed friend. A Circumstance which happened this Evening has determined me in some measure to depart from that Intention. I shall notice it in the sequel.
                  Immediately on the reciept of your inestimable Letter, I waited on Mrs. Page & communicated it to her. She was overcome by a Sense of your goodness & friendship, and actually fell into my Arms in a slight hysteric fit. Her gratitude cannot be expressd. I then waited on Mr. Taylor, (who meeting me in the street a few nights before, after an interview with our dear departed friend, had of his own Accord mentioned his benevolent wishes, & kind offer to me,) and communicated to him your obliging message—never did any man appear to feel more sensibly the generous & impartial Sentiments you expressed towards him, and he requested me to express to you in the most particular manner his gratitude for them, and his assurances, that he was more gratified by the appointment you had made, than if you had conferred it upon Himself. He expressed his willingness and determination to perform all the Duties of the Office for Mr. Harrison as far as the Laws would permit the same to be done by a Deputy; and appeared more gratified & delighted at the prospect of serving the family of our deceased friend, than any man not possessed of the most lively sensibility, and real friendship could have done—I suggested to him that it might be proper that Mr. H. should constitute him his “Attorney and Deputy, to perform the Duties of the Office in his name & stand as far as the Laws in such Cases made and provided do, or shall permit,” to which he agreed, and I accordingly prepared and Instrument to that Effect.—Mr. Taylor promised to send for Mr. Harrison; which he did—In order to put the affair into such a Train as might remove all ground for future misunderstanding, (I ought to have mentioned,) that I had inserted in the Letter of Attorney, or Deputation, a reservation of the Salary of $1500. allowed by Law, to be paid in quarterly payments, to Mr. H—his assigns, or appointee, or appointees, out of the legal Emoluments of the Office. With the approbation of Mr. Taylor I prepared the Draught of another Instrument appointing the payment of that sum to be made quarterly by Mr. Taylor to Mrs. Page—and to guard against Contingencies, the Instrument authorized the payment in case of her death to be made to her appointee or appointees either by any instrument in writing signed by her, or by any last will and Testament in writing, or nuncupative will which should be duly admitted to record, as made by her; and in default of such appointment to be made by her then to the Guardians of Gregory, John &c. in the manner that Mr. Page wished, including some small provision for one of his Daughters by his first marriage, who is now a widow, & in narrow Circumstances, and for his Daughter by his widow, who was lately married to Mr. Blair. This Draught I delivered to Mr. Taylor, who promised to copy it as I had not Leisure to transcribe it fairly. It has not yet been returned to me; but I expect to recieve it in a day or two.
                  Mr. Harrison arriv’d on Monday, & called on me; I told him, “I had great pleasure in delivering him the Commission I had recieved from you for Him.” I then delivered it to him—He thank’d me, and expressd his acknowledgements to yourself. Not a word pass’d my Lips, or his, as to any Condition annext to the Commission, as I had prepared the Instrument of Deputation, or Letter of attorney, (for I was not certain, nor am I, whether the Office can be exercis’d by Deputy, not having the Law to refer to) I gave it to Mr. Taylor, & he shew’d it to Mr. Harrison, who said it was perfectly as he wish’d, and as was agreed on by Mr. Taylor & Himself. He then executed it. I had not then finish’d the Draught of the other Instrument, & said nothing of it to him—The next Evening having finishd it I called and gave it to Mr. Taylor and requested him to copy it, which he promised, as I before mentioned. But said it fell short of his wishes & Intentions as the incidental Commissions on pensions, & perhaps some other little matters were not included in the sum to be paid to Mrs. Page. The next morning Mr. Harrison called on me, but met me in the street—and of his own accord, made the same Observation. I told him neither Mr. Page, nor Mrs. Page wished for any thing more than I had inserted—I was in a hurry, & we parted without more words. Your name I am confident was not mentioned either by him to me, or by me to him. I have not seen him, or Mr. Taylor since.
                  I have given you this long, & minute detail, in consequence of being told, as I was walking down town this Evening, that the affair had been mentioned this day, in the newspaper entitled the Spirit of seventy-six. How the Editor came by any knowledge of it I know not. I was so guarded as never to open my lips on the subject to anyone but Mrs. Page, & Mrs. Smith, a Daughter of Mr. Page, who was present when he dictated the Letter I wrote at his request to you, Mr. Taylor, and Mr. H—in the way I have mentioned (both of whom first mentioned it to me) and a Gentleman in the Confidence of Mr. Taylor, and a friend of Mr. Page who ask’d me about it, and to whom Taylor had mentioned his great Joy & satisfaction at the appointment. This Gentleman has assured me this Evening he had never opened his lips upon the subject. I have now to beg pardon for this tedious detail, which you wod. not have recieved but for the malicious insinuations which I am informd are containd in the news papers which I have not seen—I beg you to believe me with the most sincere esteem and respect, and permit me to add, Friendship, yours
                  
                     S: G: Tucker
                  
               